Citation Nr: 1621776	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  09-50 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating higher than 30 percent prior to November 12, 2012, for residuals of a fracture of the head of the radius, left, with excision of radial head, and to a rating higher than 40 percent from November 12, 2012, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1960 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington which granted an increased rating from 20 percent to 30 percent for residuals of a left fracture head of radius with excision of radial head (left elbow disability).  This appeal has since been transferred to the RO in Jackson, Mississippi.  

Thereafter, a rating decision issued in September 2013 assigned a 40 percent disability rating, effective November 12, 2012, for the Veteran's service-connected left elbow disability.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested and was scheduled for a video-conference hearing before the Board on February 29, 2016.  The letter notifying him of this hearing, dated January 28, 2016, was mailed to a P.O. Box in Missouri.  A subsequent VA letter mailed to the Veteran at this same address on March 10, 2016 was returned as undeliverable.  Further, a Report of Information dated March 2, 2016 indicates that the Veteran visited RO 343 and requested housing referrals as he was homeless.  The address listed for the Veteran on that form was in California.  

Accordingly, given the above confusion concerning the Veteran's address, he should be rescheduled for a hearing before the Board on remand.

Accordingly, the case is REMANDED for the following action:

1. After verifying the Veteran's mailing address (see VA Form 27-0820, dated March 2, 2016), schedule him for a video-conference hearing before the Board at his local RO.  He and his representative must be provided proper notice of the hearing date, time, and location.  Copies of all notification must be associated with the claims file.

2. After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




